


115 HR 5584 IH: Wichita Project Equus Beds Division Authorization Extension Act
U.S. House of Representatives
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5584
IN THE HOUSE OF REPRESENTATIVES

April 23, 2018
Mr. Estes of Kansas (for himself, Ms. Jenkins of Kansas, Mr. Marshall, and Mr. Yoder) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To extend the authority of the Secretary of the Interior to carry out the Equus Beds Division of the Wichita Project.

 
1.Short titleThis Act may be cited as the Wichita Project Equus Beds Division Authorization Extension Act. 2.Equus beds divisionSection 10(h) of Public Law 86–787 (74 Stat. 1026; 120 Stat. 1474) is amended by striking 10 years and inserting 20 years. 

